Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/16/21.  Claim(s) 3, 7, and 8 are cancelled.  Claim(s) 1, 2, 4-6, and 9-14 are pending. Claim(s) 10-12 have been withdrawn.  Claim(s) 1, 2, 4-6, 9, 13, and 14 are examined herein.
Applicant's arguments with respect to the 112 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.
Applicant's arguments with respect to the double patenting rejection over 15/336,688 of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
Applicant's desire to hold the rest of the double patenting rejections in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 9, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitations “ring A is a 4-10 membered cycloalkyl or 4-10 membered heterocycle containing up to 5 ring heteroatoms, wherein the heterocycle is saturated or contains one double bond, and each heteroatom is independently selected from the group consisting of O, N, S, and oxidized forms of N and S; wherein the cycloalkyl and heterocycle are each optionally substituted with 1 to 5 substituents independently selected from halo and C1-C6 alkyl … ring B is a phenyl or 5-6 membered heteroaryl having 1-3 nitrogen atoms, or an oxidized form thereof, wherein the phenyl or heteroaryl is optionally substituted with 1-3 substituents independently 
Claims 2, 4-6, 9, 13, and 14 are rejected for depending from a rejected base claim.
In response to this rejection, the Applicant can amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a common use that flows from the substantial structural feature. 

Response to Arguments
The Applicant argues “Applicant submits that the amended claims comply with the written description requirement. "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." … "Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention." MPEP §2163.1. With regard to claims involving chemical materials, the Eli Lilly case states that "generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus." … Accordingly, possession of a claimed genus of chemical compounds can be shown so long as the genus is defined by a chemical formula that distinguishes the claimed compounds from others. If the chemical formula is clearly defined, neither actual reduction to practice nor a description of species within the genus is required under the written description requirement.”
This is not found persuasive.  While, e.g. reduction to practice, can show possession, “generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can Regents of the Univ. of Cal. v. Lilly & Co. is drawn to the written description but not specifically drawn to possession.  While this can be sufficient for possession in some cases, it is not necessarily sufficient in all cases.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Solely being able to draw a Markush structure is not necessarily sufficient by itself, especially if the members of the Markush grouping were not expected to have the same properties and/or function.  The instant application is for a utility patent, and, thus, the claimed compounds are presumed to be for a specific utility.  If said claimed compounds do not satisfy the same utility, they should not be patented together.
The instant claims encompass a wide array of different, unrelated, heterocycles in the core.  The ring A is exemplified as a number of different heterocycles in the instant disclosure, well-representing the claimed scope, however, in the instant disclosure the ring B appears to only have ever been pyridyl.  The available structures for ring B, as claimed, are reproduced in part below for convenience with the lone 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

While phenyl and pyridyl are often considered to be obvious variants of each other, the 6-membered rings with additional nitrogens and unrelated 5-membered rings are not.  The disclosure does not provide any guidance as to how these dissimilar compounds would be considered to be useful for the same treatments when they have unrelated functional groups that would not be predicted to have similar biological properties.  Nor has the Applicant provided any evidence, empirical or otherwise, that they behave similarly.
Without any of this it is clear that the Applicant did not have possession of the full scope of the claimed compounds.
The Applicant argues “Further, while the written description requirement does not require that the species share a substantial structural feature or a common use (seep. 4 of the Office Action), it is submitted that the claimed compounds share the structural feature of a substituted benzaldehyde of the formula: as well as a common use of being modulators of hemoglobin.”

With respect to the argument that they share a common use of being modulators of hemoglobin, this has not been shown for the vast majority of the claimed compounds, only for ring B as pyridyl, and is the central issue at hand.  If, for example, the Applicant had actually shown that a representative set of the claimed rings produced compounds that were modulators of hemoglobin. This would be more than sufficient to show possession.  However, merely stating that they are, with absolutely no support, is not.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2, 4-6, 9, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,604,999 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to compounds and compositions of formula I, reproduced below for convenience.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patented claims are generally drawn to compounds and compositions which anticipate the instant compounds, example reproduced below for convenience.  Therefore the instant claims are anticipated by the patented claims.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patented claims are generally drawn to compounds and compositions which anticipate the instant compounds, example reproduced below for convenience.  Therefore the instant claims are anticipated by the patented claims.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Claims 1, 2, 4-6, 9, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending application 17/026,690. Although the claims at issue are not identical, they are not patentably distinct from each 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The copending claims are generally drawn to compounds and compositions which encompass the instant compounds, for example, the compound reproduced below for convenience anticipates all elements of the instant core save the instant ring A (see, for example, claim 14 on pg. 15 of 19), however the independent claim clearly states that ring A can be a C3-C8 cycloalkyl.  Therefore the copending claims make the instant claims obvious.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Response to Arguments
The Applicant wishes to hold these rejections in abeyance.

Conclusion
Claim(s) 3, 7, and 8 are cancelled. Claim(s) 10-12 have been withdrawn.  Claim(s) 1, 2, 4-6, 9, 13, and 14 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627